Citation Nr: 0309724	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  98-06 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of the veteran's type II herpes simplex, currently 
evaluated as noncompensable.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran had active service from May 1974 to 
December 1983.  This case came before the Board of Veterans' 
Appeals (Board) on appeal from a February 1998 rating 
decision of the Atlanta, Georgia, Regional Office (RO), 
which, in pertinent part, established service connection for 
type II herpes simplex and assigned a noncompensable 
evaluation for that disability.  In July 2001, the Board, in 
pertinent part, denied a compensable evaluation for the 
veteran's type II herpes simplex.  The veteran subsequently 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In June 2002, the Court vacated the Board's 
July 2001 decision denying a compensable evaluation for the 
veteran's type II herpes simplex and remanded the issue to 
the Board for further action.  

In November 2002, the Board determined that additional 
development of the record was necessary.  The veteran has 
been represented throughout this appeal by the American 
Legion.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issue as evaluation of the veteran's type II 
herpes simplex.  The veteran is not prejudiced by such 
action.  The Board has not dismissed any issue and the law 
and regulations governing the evaluation of disabilities is 
the same regardless of how the issue is styled.  


REMAND

In November 2002, the Board determined that additional 
development of the record which included obtaining Social 
Security Administration (SSA) documentation and private 
clinical documentation and affording the veteran a VA 
examination for compensation purposes was needed.  In March 
2003, the veteran was afforded a VA examination for 
compensation purposes.  The examination report is of record.  
SSA and additional private clinical documentation of record 
has been incorporated into the record.  The veteran has not 
waived RO consideration of the additional evidence.  

The United States Court of Appeals for the Federal Circuit 
has recently invalidated the regulations which empowered the 
Board to both issue written notification of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA) to veterans and to consider 
additional evidence without prior RO review in the absence of 
a waiver of such review by the veteran or his representative.  
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  

The Secretary of the Department of Veterans Affairs (VA) has 
recently amended the portions of the Schedule For Rating 
Disabilities applicable to skin disabilities.  The schedular 
criteria are found in 38 C.F.R. § 4.118 (2002 as amended).  
The Board observes that the evaluation for the veteran's 
disability has not been reviewed by the RO under the amended 
regulation.  Accordingly, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) and 38 C.F.R 
§§ 3.102, 3.159, 3.326(a) (2002) are 
fully met.  

2.  The RO should then readjudicate the 
evaluation for the veteran's type II 
herpes simplex with express consideration 
of the provisions of 38 C.F.R. § 4.118 
(2002 as amended).  If the benefits 
sought on appeal remain denied, the 
veteran and his accredited representative 
should be issued a supplemental statement 
of the case (SSOC) which addresses all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The veteran 
and his accredited representative should 
be given the opportunity to respond to 
the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See  M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


